         Case 1:20-cv-06273-JGK Document 17 Filed 11/20/20 Page 1 of 1
                                                        USDC sm y
                                                         r.JOCUMENi
                                                         ,...c.ECTRONICAi... LY F   ...
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                         DOC#
                                                         r; ,TE: rl!.l J      I 1/ilj
                                                                                          I} 0 J-0
LORI POLLOCK,
                                                 20-cv-6273 (JGK)
                       Plaintiff,
                                                 ORDER
             - against -

DERMOT SHEA AND THE CITY OF NEW
YORK,

                       Defendants .

JOHN G. KOELTL, District Judge :

     The plaintiff should file an amended complaint by November

30, 2020 .    The defendant should move or answer by January 8, 2021 .

If the defendant files a motion , the plaintiff ' s opposition is due

by January 29, 2021, and the reply is due by February 12, 2021.

     I nitial discovery disc l osures should be made by January 29,

2021, and the case is otherwise stayed .        The case is referred to

Magistrate Judge Freeman for purposes of settlement .



SO ORDERED.

Dated:       New York, New York
             November 20, 2020



                                         United States District Judge
